Citation Nr: 0636555	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-18 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for migraine headaches.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to February 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Records show the veteran also disagreed with the RO's denial 
of his claim for VA pension benefits, and that a statement of 
the case (SOC) on that additional issue was mailed to him in 
June 2003.  But he did not then submit a timely substantive 
appeal (VA Form 9 or equivalent statement) in response.  
Consequently, the RO did not certify that issue to the Board 
for appellate consideration, and indeed because the veteran 
did not perfect his appeal of this additional claim, the 
Board does not have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2006).  So the only claim currently on 
appeal concerns his migraine headaches.

The November 2002 rating decision at issue also denied 
service connection for low back pain and a left hip disorder.  
But another decision, since issued in January 2006, granted 
service connection for these disabilities and assigned a 
10 percent rating for each.  The veteran disagreed both with 
the assigned ratings and with the effective date that was 
assigned for service connection for each disability.  And he 
was provided an SOC concerning these issues in May 2006.  But 
there is no indication he has since submitted a substantive 
appeal (VA Form 9 or equivalent statement), in response, to 
perfect an appeal to the Board regarding these additional 
claims.  See again 38 C.F.R. § 20.200.  He still has time to 
do this, however, since that January 2006 rating decision has 
not become final and binding on him.  But unless and until he 
does, the Board does not have jurisdiction to consider these 
additional issues.




FINDINGS OF FACT

1.  There is no competent evidence suggesting the veteran had 
migraine headaches or a chronic disability manifested by 
headaches during service.  

2.  The competent medical evidence shows the veteran first 
had migraine headaches several years after his separation 
from service.  

3.  There is no competent medical evidence that any current 
migraine headaches are related to service in any way.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an October 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
treatment records through April 2005 have been obtained.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
November 2002 - so not until after sending the veteran a 
VCAA letter in October 2001.  Consequently, there was no 
error in the timing of the VCAA notice as it preceded the 
RO's initial adjudication of the claim.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO sent the veteran a Dingess letter in March 2006 
discussing the downstream disability rating and effective 
date elements of his underlying service connection claim.  
And the RO has since readjudicated his claim, as evidenced by 
the May and July 2006 supplemental SOCs (SSOCs).  So there 
has been reconsideration of his claim since sending VCAA 
content-complying notice.  Thus, he is not prejudiced by the 
Board deciding his claim on appeal, at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
migraine headaches become manifest to a degree of at least 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The available service medical records do not mention any 
complaints, diagnosis, or treatment for migraine headaches.  

The veteran has stated he was treated for migraine headaches 
at several military facilities during service.  The RO made 
several attempts to obtain treatment records from each of the 
facilities he identified.  But each of the facilities has 
indicated it has no record of his purported treatment.  So 
additional attempts to obtain these records would be 
pointless.  Therefore, a remand for that purpose is 
unnecessary.  Winters v. West, 12 Vet. App. 203, 208 (1999) 
(en banc) (a remand is not required in those situations where 
doing so would result in the imposition of unnecessary 
burdens on the Board without the possibility of any benefits 
flowing to the appellant); cf. Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991).  The RO informed the veteran 
these records could not be obtained from the service 
department facilities he identified, and he was notified of 
the type of records that he could submit that might help 
substantiate his claim in their absence.

The veteran has submitted supporting lay statements from 
three individuals, two of whom have known him for only the 
past several years; the third individual indicated that he 
has known the veteran since childhood and, therefore, also 
while he was in the military.  Each of the individuals stated 
they had seen the crippling effect his migraine headaches had 
on him.  The third individual further indicated these 
migraine headaches were present during the veteran's military 
service.  

The post-service medical records reflect treatment for 
migraine headaches beginning in April 2001, so about nine 
years after the veteran's military service ended.  And no 
examiner has related his headaches to service.  

The presence of a chronic disability in service may, in some 
cases, be established by lay evidence, but only if the 
disability is of the type as to which lay observation is 
competent to identify its existence.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  Further, lay evidence may also be 
used to show continuity of symptomatology to establish the 
required nexus between a current disability and a chronic 
disorder noted in service.  The Board recognizes that, 
although one of the lay statements submitted by the veteran 
indicates generally that the author witnessed the veteran 
having numerous migraine headaches that left him bedridden 
for hours or days, the author does not specifically state 
that those episodes occurred during service.  But even 
assuming for the sake of argument that the author witnessed 
episodes that occurred during service, the Board finds 
nonetheless that, while a lay person may be competent to note 
the veteran's report he was having a headache, a headache is 
a purely subjective symptom that cannot be objective 
observed.  Moreover, the type of headache (e.g., migraine or 
tension) and whether the headaches, even if recurrent during 
service, represented a chronic disorder are determinations 
that only a trained medical professional can make.  Such lay 
statements in this regard - by the veteran, his 
representative, or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

Thus, the Board finds there is no competent medical evidence 
showing the veteran had migraine headaches or any chronic 
disorder manifested by headaches during service.  Further, 
the Board finds there is no competent medical evidence 
showing the veteran's current migraine headaches (for which 
there is no medical evidence until several years after his 
separation from service) began during service or are 
otherwise related to the headaches that have been reported by 
him and his friend as having been present during service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Because there is no medical evidence of migraine headaches - 
or headaches of any type - and no medical evidence of any 
chronic disorder manifested by headaches in service, and 
lacking any medical evidence linking any current migraine 
headaches to service, the Board finds that the criteria for 
direct service connection are not met.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The Board also finds that, because there is no medical 
evidence of migraine headaches within one year following the 
veteran's separation from service, service connection also 
may not be presumed for migraine headaches.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For all the foregoing reasons, the claim for service 
connection for migraine headaches must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for migraine headaches is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


